DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 5-11, filed 12/20/2021, with respect to the rejection(s) of claim(s) 1-10 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art references.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kitaoka (US 2005/0231772) and further in view of Matsushima (US 2013/0286433).
With regard to claim 1, Kitaoka discloses a recording apparatus (100) [image forming apparatus; Para. 0052] comprising:
a housing (101) [main body; Para. 0054];
a recording section (130) [image forming section; Para. 0056] that performs a recording operation on a medium (P), the recording section being disposed inside the housing [Fig. 2];

a transport route (181, 181a, 187) [Fig. 2] along which the medium is transported, the transport route extending between the storage section and the recording section;

a transport section (180) [Para. 0052; Fig. 2] that transports the medium along the transport route;
a reading section (143) [Para. 0056] that reads an original sheet (0) [Para. 0058], the reading section being positioned higher than the recording section [Fig. 2];
a supply section (141) [feed tray; Para. 0057] that supplies the original sheet to the reading section;
an ejection section (144) [Para. 0060] that ejects the original sheet that has been read by the reading section; and
a supply route (142, 144) through which the original sheet passes, the supply route extending between the supply section and the ejection section [Fig. 3],
the supply route being formed at substantially right angles to a width of the housing [Fig. 3],
the transport route being formed at substantially right angles to the width of the housing [Fig. 2],
the transport route having a curved section [section between (188) and (185)] in which the medium being transported from the storage section to the recording section is turned over [Fig. 2],
the reading section being positioned behind the recording section in a depth direction [direction from right to left; Fig. 2], the depth direction being a direction from the front surface of the housing to a rear surface of the housing [Fig. 2].
Kitaoka does not disclose the housing having a front surface with an ejection hole through which the medium on which the recording section has performed the recording operation is ejected.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the housing of Kitaoka with an ejection hole on the front surface as taught by Matsushima in order to prevent the communication unit or control device from being an obstacle to the user.
With regard to claim 2, Kitaoka’s modified recording apparatus discloses all the limitations of claim 1 and Kitaoka also discloses wherein the supply section, the reading section, and the ejection section are arranged along the supply route [Fig. 2].
With regard to claim 3, Kitaoka’s modified recording apparatus discloses all the limitations of claim 1 and Kitaoka also discloses wherein the transport section has a transport roller (182), and the reading section is positioned between the transport roller and the curved section in the depth direction [Fig. 2].
With regard to claim 4, Kitaoka’s modified recording apparatus discloses all the limitations of claim 1 and Kitaoka also discloses further comprising a separation section (189) that separates the medium from other media stored in the storage section, the separation section being positioned behind the reading section in the depth direction [Fig. 2].
With regard to claim 5, Kitaoka’s recording apparatus discloses all the limitations of claim 1 and  Matsushima also discloses a carriage (17) that scans a medium (100), the carriage being equipped with the recording section (18), the carriage being aligned with the reading section in a height direction [Fig. 10].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to replace the image forming section of Kitaoka with that of Matsushima since Matsushima shows 
With regard to claim 7, Kitaoka’s modified recording apparatus discloses all the limitations of claim 1 and Kitaoka also discloses further comprising: a reading unit (120) equipped with the reading section and the supply section [Fig. 2]; and a unit frame (150) that supports the reading unit, the unit frame forming the curved section [Fig. 2].
With regard to claim 8, Kitaoka’s modified recording apparatus discloses all the limitations of claim 1 and Kitaoka also discloses wherein the reading section does not overlap the recording section in the depth direction. [Fig. 2]
With regard to claim 9, Kitaoka’s modified recording apparatus discloses all the limitations of claim 1 and Kitaoka also discloses wherein the reading section does not overlap the transport roller in the depth direction, and the reading section does not overlap the curved section in the depth direction [Fig. 2].
With regard to claim 10, Kitaoka’s modified recording apparatus discloses all the limitations of claim 1 and Kitaoka also discloses further comprising a separation section (181) that separates the medium from other media stored in the storage section, the separation section does not overlap the reading section in the depth direction [Fig 2].
With regard to claim 11, Kitaoka’s modified recording apparatus discloses all the limitations of claim 1 and Matsushima also discloses wherein the front surface also has a control panel (113) [Fig. 5].
With regard to claim 12, Kitaoka’s modified recording apparatus discloses all the limitations of claim 1 but does not disclose wherein the supply route does not have a curved portion in which the original sheet is turned over.
.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kitaoka (US 2005/0231772) in view of Matsushima (US 2013/0286433) as applied to claim 1 above, and further in view of Ishida (US 2005/0151782).
With regard to claim 6, Kitaoka’s recording apparatus discloses all the limitations of claim 1 but does not disclose a maintenance cover that is opened to expose an interior of the housing, the maintenance cover being aligned with the reading section in the height direction.
However, Ishida teaches a maintenance cover (5) [upper frame; Para. 0053] that is opened to expose an interior of the housing [Fig. 4], the maintenance cover being aligned with the reading section (79) in the height direction [Fig. 4].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the cover of the reading section to open and expose the interior of the housing in order to reveal any of the image forming section i.e. photosensitive body, cleaning apparatus, fixing apparatus, and so forth.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY M MCMILLION whose telephone number is (571)270-5193. The examiner can normally be reached Monday-Friday 6AM-2:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACEY M MCMILLION/Examiner, Art Unit 2853                                                                                                                                                                                                        
/ERICA S LIN/Primary Examiner, Art Unit 2853